                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        August 17, 2019
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

SALVADOR RIVAS, et al,          §
                                §
       Plaintiffs,              §
VS.                             § CIVIL ACTION NO. 4:19-CV-2021
                                §
                                §
U.S. BANK NATIONAL ASSOCIATION,
                                §
et al,                          §
                                §
         Defendants.

                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation (Instrument No.15) of United

States Magistrate Judge Christina Bryan signed on July 29, 2019, regarding Instrument No. 6.

       The Court finds as of August 16, 2019, no objections were filed by either party pursuant

to 28 U.S.C. ' 636(b)(1)(C) and General Order 80-5, S.D. Texas. Failure to file objections

within 14 days after being served with a copy has barred the parties from attacking on appeal the

Magistrate's factual findings.

       ORDERED, ADJUDGED and DECREED that United States Magistrate Judge Bryan's

Memorandum and Recommendation is hereby adopted by this Court.

       The Clerk of the Court shall provide a true copy of this Order to all counsel of record.

       SIGNED on this the ____
                          16th day of August, 2019, at Houston, Texas.




                                                          VANESSA D. GILMORE
                                                     UNITED STATES DISTRICT JUDGE
